The Honorable Paul Weaver Izard County Judge P. O. Box 327 Melbourne, AR 72556
Dear Judge Weaver:
This office acknowledges receipt of your request for an official opinion.  You raised two questions concerning persons authorized to solemnize marriages.
   1.   May a former justice of the peace who was elected three times since the passage of Amendment 55 to the Arkansas Constitution but did not serve all of his last term be authorized to solemnize marriages?
   2.   Is the Director of the Izard County Office of Emergency Services an official who may be appointed by the Quorum Court to solemnize marriages?
The answer to the first question is no.  Section of Ark. Stat. Ann. 55-216 (1985 Cum. Supp.) provides:
   "For the purpose of being registered and perpetuating the evidence thereof, marriage shall be solemnized only by the following persons:
      Third:  By any justice of the peace of the county where the marriage is solemnized including any former justice of the peace who served at least three or more terms since the passage of Amendment 55 to the Arkansas Constitution."
Since the former justice of the peace did not serve all of his third term, he would not be authorized to solemnize marriages under this section.
The answer to your second question is yes.  In Opinion No. 86-371 we addressed the question of what qualifications a person must possess to be eligible for appointment by that Quorum Court for the purpose of solemnizing marriages.  That opinion discusses Section 6 of Ark. Stat. Ann. 55-216 where it is provided:
   "For the purpose of being registered in perpetuating the evidence thereof, marriage shall be solemnized by the following persons:
      Sixth:  By any official appointed by the Quorum Court of the county where the marriage is to be solemnized who is appointed for that purpose."
In Opinion No. 86-371 we stated "to be eligible for such appointment a person must be an official of the county government."  A system for providing statewide emergency services has been established by the Arkansas Emergency Services Act of 1973 (Act 511 of 1973 complied at Ark. Stat. Ann. 11-1934, et seq.) Ark. Stat. Ann. 11-1943 (1985 Cum. Supp.) provides:
   "(b)  Each county shall maintain an Office of Emergency Services or participate in a local or interjurisdictional office of emergency services which, except as otherwise provided under this Act, has jurisdiction over and serves the entire county.
      (i)  Local directors of Emergency Services will be appointed by the chief executive of the political subdivision involved, will be approved for participation of [in] federal funding by the State Director of Emergency Services and serve as the direct representative of the chief executive for disasters in major emergencies.  The State Office of Emergency Services may prescribe minimum standards for local Offices of Emergency Services directors and staff."
It would appear that the director of the county office of emergency services is an official of county government and thus, is eligible for appointment by the Quorum Court to solemnize marriages.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Arnold M. Jochums.